DETAILED ACTION
This action is in response to the application filed 10 January 2020.
Claims 1-20 are original.
Claims 1-20 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “660” (one occurrence at [0055] and two occurrences at [0056].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s note: In a preliminary amendment, replacement drawings were filed on 18 March 2020 and appear in the pre-grant publication document US 20210217497 A1 for the instant application. The identifier “660” is a reference to the table (as a whole) in figure 6.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Examiner’s note: See specification as follows:
[0026] – “The teachings of all patents, published applications and references cited herein are incorporated by reference in their entirety” [emphasis added]
cited reference at [0048] – ‘Zhang, Linzhou, et al. "Molecular representation of petroleum vacuum resid" Energy & Fuels 28.3 (2014): 1736-1749’
cited reference at [0048] – ‘Zhang, Yunlong. "Identify Similarities in Diverse Polycyclic Aromatic Hydrocarbons of Asphaltenes and Heavy Oils Revealed by Noncontact Atomic Force Microscopy: Aromaticity, Bonding, and Implications in Reactivity" (2019)’
cited reference at [0049] – ‘Zhen, et al. "Molecular-Level Composition and Reaction Modeling for Heavy Petroleum Complex System" Structure and 
cited reference at [0052] – ‘Tissot, Bernard P., and Dietrich H. Welte. Petroleum formation and occurrence. Springer Science & Business Media, 2013’.

The disclosure is objected to because of the following informalities: At [0041] the specification includes a clerical error where “know to those of skill in the art” is recited. The phrase “known to those of skill in the art” is recommended. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a method comprising steps and falls within the statutory category of processes.
Step 2A – prong one:

The claim recites “a representation of chemistry of a chemical reaction of the feedstock in a chemical reactor based on the individual molecule representations and the molecular attribute representations”; which is a process that may be performed mentally, e.g. making a table – see Horton (2014) at table 3.
The claim recites “performing a simulation of the chemical reaction of the feedstock in the chemical reactor using the individual molecule representations, the molecular attribute representations, and the formulated representation of the chemistry of the chemical reaction, the simulation determining composition of products of the reaction wherein a first subset of the products of the reaction are represented in the computer memory as individual molecule represented products and a second subset of the products of the reaction are represented in the computer memory as attribute represented products; and sampling the attribute represented products of the second subset to automatically determine individual molecule representations of the attribute represented products of the second subset” which is a mathematical concept, solving equations (see claims 5 and 11) and sampling (see MPEP 2106.04(a)(2) C – “performing a resampled statistical analysis to generate a resampled distribution”).
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:

The claim also recites “for modeling a chemical reaction in a chemical reactor to determine products of the reaction … such that individual molecule representations of the first and second subsets of the products of the chemical reaction of the feedstock in the chemical reactor result”; however, this is only the idea of a solution or outcome and amounts to mere instruction to apply the exception [see MPEP 2106.05(f)].
Considered collectively, the is the instruction to perform a judicial exception on a computer “such that” an intended result occurs.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two there is mere instruction to apply the exception. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considered collectively, the is the instruction to perform a judicial exception on a computer “such that” an intended result occurs.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “the molecular attribute representations include molecule type and one or more side chain”; however, as demonstrated by the example cited in claim 1, this does not 

Regarding claim 3:
The claim recites “wherein the representation of the chemistry of the chemical reaction comprises chemical reactions derived from at least one of: thermal chemistry, acid catalyzed chemistry, and metal catalyzed chemistry”; however, as demonstrated by the example cited in claim 1, this does not limit the actions performed such that the steps are not a judicial exception. Accordingly, the reasoning for claim 1 applies.

Regarding claim 4:
The claim recites “combining the individual molecule represented products and the individual molecule representations of the attribute represented products to determine full molecular compositions of the products”; however, this does not change the nature of the “sampling” of claim 1 such that it is other than a mathematical concept. Accordingly, the reasoning for claim 1 applies.

Regarding claims 5-6:
The claims recite “defining equations used in performing the simulation based upon user input” and “wherein the user input is at least one of: a reaction type, a reaction path, a thermodynamic property, a physical property, and a rate law expression”; however, as discussed for claim 1, this is a mathematical concept. Accordingly, the reasoning for claim 1 applies.


Regarding claim 7:
The claim recites “wherein the feedstock is at least one of: a hydro-carbon mixture, coal, and shale oil”. The prior art of record indicates that “coal” and “shale oil” are “complex” feedstocks (see Hou (2011) at P229) and accordingly may be beyond the capacity to be handled mentally with or without physical aid. However, the “hydro-carbon mixture” alternative does not exclude simple hydro-carbon mixtures (see instant specification at [0010]). Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claims 8-9:
The claims recite “selecting, based upon user input, which molecules in the feedstock to represent using the individual molecule representations or the molecular attribute representations” and “wherein the user input indicates a carbon number limit and a ring number limit for molecules to be represented using the individual molecule representations”; however, this merely expresses a judgement or opinion, i.e. the level detail desired, and accordingly, is a mental concept which may be considered part of a judicial exception. Accordingly, the reasoning for claim 1 applies, mutatis mutandis.

Regarding claim 10:
The claim recites alternative choices of intended outcomes at a high level (claiming any manner of achieving an outcome among the alternatives) and amounts to mere instruction to apply the judicial exception [see MPEP 2106.05(f)]. Accordingly, the reasoning for claim 1 applies, mutatis mutandis.

Regarding claim 11:
The claims recite “wherein performing the simulation utilizes at least one of: attribute-based mass balance equations; attribute-based energy balance equations; and attribute-based momentum balance equations”; however, as discussed for claim 1, this is a mathematical concept. Accordingly, the reasoning for claim 1 applies.

Regarding claims 12-20, the claim recite the same substantive limitations as claims 1-5, 8, and 10-11. Note that the system comprising processor and memory with instructions [statutory category of machines]; and the non-transitory computer program product comprising a medium with instructions [statutory category of articles of manufacturing” may be treated like the “computer implemented” limitation of claim 1, i.e. mere instruction to apply the exception. Accordingly, the claims are rejected accordingly the reasoning provided for claims 1-5, 8, and 10-11, mutatis mutandis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton (HORTON, SCOTT R., LINZHOU ZHANG, ZHEN HOU, CRAIG A. BENNETT, MICHAEL T. KLEIN, AND SUOQI ZHAO. "Molecular-level kinetic modeling of resid pyrolysis." Industrial & Engineering Chemistry Research 54, no. 16 (2015): 4226-4235).

Regarding claim 1, Horton discloses a computer-implemented method for modeling a chemical reaction in a chemical reactor to determine products of the reaction (P4226:Abstract: “A molecular-level kinetic model of heavy oil pyrolysis was developed for a Venezuelan vacuum residue.”. P4229:¶1: “For instance, the 6,274 reactions here took ∼30 s to build on a regular desktop computer (Dell Precision T1500, Processor: Intel (R) Core i7 870@2.93 GHz 2.93 GHz, Memory: 4.00 GB)”. EN: these citations also indicates that the methods are carried “in computer memory”.), the method comprising:
in computer memory, representing composition of molecules in a feedstock (PP4227-4228:§§2-3: e.g. from §2:¶3: “The description of resid as a set of attribute PDFs preserves the molecular-nature of the composition. The PDFs are juxtaposed, by combining the different attributes together, to produce a list of molecules. The identity of the molecule is the combination of the sampled attributes, and the mole fraction is proportional to the relevant PDF values.”; P4228:§4:¶2: “The reaction network applies the process chemistry to the attributes in the feedstock.”) as a combination of representations including individual molecule representations (P4228:§4:¶2: “For instance, alkyl side chains can crack to small molecules and shorter side chains. These small molecules can be quantified individually and are therefore termed irreducible molecules.”) and molecular attribute representations (P4228:§4:¶5: “As an attribute reaction, this can be conceptualized as the formation of a biphenyl intercore linkage”);
formulating, in the computer memory, a representation of chemistry of a chemical reaction of the feedstock in a chemical reactor (P4228:§4: e.g. from ¶1 – “Three general reaction types govern resid pyrolysis. First, cracking reactions reduce the molecular weight of some species and produce small molecules. Second, aromatization reactions produce hydrogen and lead to stable polycyclic aromatic hydrocarbons (PAHs). Finally, coking reactions give rise to a high molecular-weight fraction.”; PP4228-4229: §5: e.g. from ¶1 – “With these reaction families and reaction rules, the reaction network was generated, automatically, using an in-house software”) based on the individual molecule representations (P4228:§4:¶2: “For instance, alkyl side chains can crack to small molecules and shorter side chains. These small molecules can be quantified individually and are therefore termed irreducible molecules.”) and the molecular attribute representations (P4228:§4:¶2: “For instance, alkyl side chains can crack to small molecules and shorter side chains. These small molecules can be quantified individually and are therefore termed irreducible molecules.”);
performing a simulation of the chemical reaction of the feedstock in the chemical reactor using the individual molecule representations, the molecular attribute representations, and the formulated representation of the chemistry of the chemical reaction (PP4229-4231:§§6-7: e.g. from §6:¶1 – “After reaction network construction, a mathematical description of the kinetics is built to model the reactor.” And from P4230:right:¶1: “Combined, the attribute and irreducible molecule material balances make up the kinetic model.”), the simulation determining composition of products of the reaction wherein a first subset of the products of the (P4230:right:¶¶1-2: e.g. “For irreducible molecules, the model solution simply yields molar flows at the outlet, as in a conventional molecular-level model.”) and a second subset of the products of the reaction are represented in the computer memory as attribute represented products (P4230:¶1: e.g. “First, a balance equation is written for each attribute in the system, as shown in eqs 1. … The total number of equations for the attribute portion of the model is equal to the total sum of the attributes.”); and
sampling the attribute represented products of the second subset to automatically determine individual molecule representations of the attribute represented products of the second subset such that individual molecule representations of the first and second subsets of the products of the chemical reaction of the feedstock in the chemical reactor result (P4227:top-left: “The outlet attribute PDFs are then juxtaposed to generate the full molecular footprint and associated properties.”; P4227:§2:¶3: “The description of resid as a set of attribute PDFs preserves the molecular-nature of the composition. The PDFs are juxtaposed, by combining the different attributes together, to produce a list of molecules”: ;P4230:right:¶1: “The molecular products are obtained via juxtaposition.”).

Regarding claim 2, Horton discloses the method of Claim 1, wherein the molecular attribute representations include molecule type and one or more side chain (P4227:last ¶: ‘To address this, instead, a termed “main methyl method (MMM)” was developed. In this method, there is a primary binding site where any side chain may be bound. The other binding sites are either unfilled or filled with a methyl group, as shown in Figure 3.’ EN: the combination of core and methyl group is a molecule type, compare with instant specification at [0051].).

Regarding claim 3, Horton discloses the method of Claim 1, wherein the representation of the chemistry of the chemical reaction comprises chemical reactions derived from at least one of: thermal chemistry (P4231:Table 5: “thermal cracking” [2 occurrences]; P4230:§7:¶1: “The expression for each rate constant in the model is only dependent on known quantities, temperature and the enthalpy change on reaction (ΔHi), and three reaction-family dependent parameters (Aj, αj, and E0(j)). [eqs 3-5]”. EN: demonstrating a temperature dependence), acid catalyzed chemistry, and metal catalyzed chemistry (in the interest of compact prosecution not that catalyst chemistry is discussed in the prior art.).

Regarding claim 4, Horton discloses the method of Claim 1 further comprising:
combining the individual molecule represented products and the individual molecule representations of the attribute represented products to determine full molecular compositions of the products (as for the “juxtaposition” citations of claim 1; e.g. P4227:top-left: “The outlet attribute PDFs are then juxtaposed to generate the full molecular footprint and associated properties.”).

Regarding claim 5, Horton discloses the method of Claim 1 further comprising:
defining equations used in performing the simulation based upon user input (PP4229-4230:§6: e.g. eqs 1-2.; P4229:¶1: “This allows network generation to become an iterative process where the user can finetune the network to include the exact level of desired chemical detail.” EN: “based on input” is necessarily so, since the method is implemented in software which is input.).

Regarding claim 6, Horton discloses the method of Claim 5, wherein the user input is at least one of: a reaction type (P4228:§4: e.g. from ¶1 – “Three general reaction types govern resid pyrolysis.”; P4230:Table 3), a reaction path (P4228a00374:¶3: “For example, an alkyl side chain on an aromatic ring has a stable radical at the benzylic position as shown below in Figure 10.”; P4230:fig 10), a thermodynamic property (P4230:§7:¶1: “The expression for each rate constant in the model is only dependent on known quantities, temperature and the enthalpy change on reaction (ΔHi), and three reaction-family dependent parameters (Aj, αj, and E0(j)) [eqs 3-5]), a physical property (P4230:¶1: “Each equation, written in vector notation, uses ν to denote stoichiometry and −revap to account for the rate of evaporation in the coking semibatch reactor.”), and a rate law expression (P4230:eqs 1-2).

Regarding claim 7, Horton discloses the method of Claim 1 wherein the feedstock is at least one of: a hydro-carbon mixture (title and throughout: “resid”, e.g. P4226:§1:¶1: “A major process to convert heavy oil into lighter fractions is the pyrolysis of vacuum residue, or resid.”), coal, and shale oil (in the interest of compact prosecution note that coal and shale oil applications are discussed in the prior art).

Regarding claim 8, Horton discloses the method of Claim 1 further comprising:
selecting, based upon user input, which molecules in the feedstock to represent using the individual molecule representations (P4228:§4:¶2: “For instance, alkyl side chains can crack to small molecules and shorter side chains. These small molecules can be quantified individually and are therefore termed irreducible molecules.”) or the molecular attribute representations (P4228:§4:¶2: “The reaction network applies the process chemistry to the attributes in the feedstock.” EN: “based on input” is necessarily so, since the method is implemented in software which is input.).

Regarding claim 10, Horton discloses the method of Claim 1 further comprising at least one of:
evaluating a modification of a chemical processing procedure based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction;
optimizing a reaction process based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction;
predicting product properties based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction (P4227:top-left: “The outlet attribute PDFs are then juxtaposed to generate the full molecular footprint and associated properties.”; P4227:§2:¶3: “The description of resid as a set of attribute PDFs preserves the molecular-nature of the composition. The PDFs are juxtaposed, by combining the different attributes together, to produce a list of molecules”: ;P4230:right:¶1: “The molecular products are obtained via juxtaposition.” EN: in the interest of compact prosecution note that other applications are discussed in the prior art, see for example Hou (2016) at the introduction section.);

optimizing a system of complex hydrocarbon mixtures' conversion based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction using an Equation Oriented (EO) method.

Regarding claim 11, Horton discloses the method of Claim 1 wherein performing the simulation utilizes at least one of: attribute-based mass balance equations (P4230:¶1: “The generation of initial conditions effectively transforms the continuous probability distributions from the composition into discrete distributions, as illustrated in Figure 12. [eqs 1]” and P4231:fig 12: “material blance”); attribute-based energy balance equations; and attribute-based momentum balance equations (in the interest of compact prosecution note that the other alternatives are discussed in the prior, e.g. see Hou (2011) at §3.1:¶2).

Regarding claims 12-20, the claim recite the same substantive limitations as found among those of claims 1-5, 8, and 10-11; and are rejected as being anticipated by the same teachings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horton as applied to claim 8 above, and further in view of Hou (NPL document 2 on the IDS filed 2020-05-20).

Regarding claim 9, Horton discloses the method of Claim 8.
Horton does not explicitly disclose wherein the user input indicates a carbon number limit and a ring number limit for molecules to be represented using the individual molecule representations.
However, Hou teaches wherein the user input indicates a carbon number limit and a ring number limit for molecules to be represented using the individual molecule representations (P98:¶4: “From detailed advanced measurements such as CID-FTICR-MS, we can qualitatively acquire the detailed structural information including the range of DBE, carbon number, and hetero compound class and thus derive the limits of core structure such as aromatic ring size, naphthenic ring size, heteroatom ring size, etc. As a result, we can set a limited numerical value range for each hydrocarbon building block.”).
“Part of thisworkwas summarized in recent publications [30–34]. In this article, we systematically illustrate our current modeling methodology in both compositional modeling and kinetic modeling for heavy oil conversion” [the Horton reference is 34]; and it allows for a solution to the problem the work addresses, i.e. “Therefore, the sheer size of the thus-implied modeling problem engenders a conflict between the need for molecular detail and the formulation and solution of the model.” (Hou at P96).
	

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160162664 A1
Discussing methods of reducing molecular representations
US 20160092660 A1
Discussing methods of reducing molecular representations for use in process simulations
HOU, ZHEN. Software tools for molecule-based kinetic modeling of complex systems. Rutgers The State University of New Jersey-New Brunswick, 2011. 246 pages
Discussing methods like those of Horton and Hou as cited in the rejections
WU, YONGWEN, AND NAN ZHANG. "Molecular management for refining operations." PhD diss., University of Manchester, 2010. 279 pages
Discussing methods of reducing molecular representations, including enumerating isomers for lower carbon numbers (see page 51)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147